United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 08-1271
Issued: April 13, 2009

Oral Argument March 3, 2009

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 1, 2008 appellant filed a timely appeal of the December 31, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs, which denied his request for
reconsideration. The Office issued its latest merit decision on June 1, 2006, which is more than a
year prior to the filing of the current appeal. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board does not have jurisdiction over the merits of appellant’s claim. The only decision properly
before the Board is the Office’s December 31, 2007 nonmerit decision.
ISSUE
The issue is whether the Office properly denied appellant’s May 27, 2007 request for
reconsideration under 5 U.S.C. § 8128(a).

FACTUAL HISTORY
On February 16, 2000 appellant, then a 43-year-old mail handler/equipment operator,
filed a claim for “stress/depression,” which allegedly arose on or about February 17, 1999.1 He
described the work environment as “deplorable” and he alleged that supervisors were encouraged
to “harass and badger employees.” Medical evidence that accompanied the claim revealed a
diagnosis of major depressive disorder, single episode, anxiety disorder and personality
disorder.2 The Office subsequently requested that appellant provide a more detailed account of
the employment incidents that allegedly caused or contributed to his claimed condition.
In a statement dated May 3, 2000, appellant identified several employment incidents that
occurred between December 1998 and October 1999, which purportedly contributed to his
emotional condition. On December 8, 1998 he was accused of operating his tow motor in an
unsafe manner.3 Appellant believed the proposed disciplinary action stemming from the
December 8, 1998 tow motor incident was retaliatory in nature. He also mentioned two
attendance-related disciplinary actions that occurred on January 19 and February 12, 1999, which
he said were eventually either reduced or rescinded. Another alleged incident involved a request
for leave on February 16, 1999, which had initially been approved but later denied. Appellant
also complained that the employing establishment had improperly denied a request for
reasonable workplace accommodations. Additionally, he referenced a February 3, 1999
employing establishment memorandum limiting employee access to tow motors, which
essentially reduced the number of eligible two motor operators by more than 25 percent.
Appellant stated that this single action more than doubled his job stress. It was reportedly
rescinded in March 1999. Lastly, appellant complained about the employing establishment’s
failure to take action with respect to a nonproductive coworker in the flat operation section
where he worked. He said he was the only tow motor operator and needed help, but nothing was
done to alleviate the workload and stress he was dealing with on a daily basis.
Appellant submitted copies of various grievances he had filed, including settlement
agreements and an arbitrator’s decision dated June 8, 1999. He also submitted documentation
with respect to his denied request for a reasonable workplace accommodation.
In an August 17, 2000 decision, the Office denied appellant’s emotional condition claim
because he had not established any compensable employment factors. It found that the majority
of incidents appellant described were administrative or personnel matters and therefore,
noncompensable.

1

Appellant stopped working on February 25, 1999; almost a year prior to filing the instant claim. According to
the Office, he had previously filed three stress-related claims: xxxxxx137 (reported date of injury-DOI 4/23/91);
xxxxxx401 and xxxxxx450 (DOI August 7, 1998). It further indicated that one of appellant’s claims was accepted
for temporary aggravation of anxiety and personality disorders and he had received compensation for a closed
period ending January 3, 1992 (xxxxxx137).
2

Appellant was under the care of Mark W. Gidney, a licensed psychologist.

3

Appellant was reportedly driving in the wrong direction down a one-way aisle.

2

Appellant requested reconsideration on March 16, 2006. He submitted additional
documentation regarding his previously denied reasonable accommodation request. Appellant
also submitted a May 12, 1998 grievance settlement as well as additional medical records. The
Office reviewed the merits of the claim and denied modification by decision dated June 1, 2006.
On May 27, 2007 appellant filed another request for reconsideration. This latest request
was accompanied by 34 pages of documents, many of which had previously been submitted.
The newly submitted evidence included medical reports from Dr. Gidney dated October 2, 1997,
April 9 and August 2, 1999.
Appellant also submitted a May 13, 1999 report from
Dr. Charles E. Wilson, the employing establishment’s associate area medical director.4 The
Office also received a November 10, 1997 grievance settlement regarding time and attendance
issues during the period of July 5 through September 26, 1997. Additionally, appellant
submitted general information regarding the process for requesting a reasonable accommodation
and a position description for custodial laborer.
In a decision dated December 31, 2007, the Office denied reconsideration. It found that
the evidence submitted was either duplicative or irrelevant. Appellant also failed to show that
the Office erroneously applied or interpreted a specific point of law and he did not advance a
relevant legal argument not previously considered by the Office.
LEGAL PRECEDENT
The Office has the discretion to reopen a case for review on the merits.5 Section
10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that the application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; (ii) advances a relevant legal argument not previously considered by the Office; or
(iii) constitutes relevant and pertinent new evidence not previously considered by the Office.6
When an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), the Office will deny the application for reconsideration
without reopening the case for a review on the merits.7
ANALYSIS
Appellant’s May 27, 2007 request for reconsideration neither alleged nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, he did
not advance a relevant legal argument not previously considered by the Office. Appellant
4

Dr. Wilson’s report did not pertain to appellant, but to another employing establishment employee,
Jim M. Wisch. Appellant claimed to have initially submitted this report with his March 16, 2006 request for
reconsideration. However, the Office noted in its June 1, 2006 decision that Dr. Wilson’s May 13, 1999 report was
not in appellant’s file.
5

5 U.S.C. § 8128(a) (2006).

6

20 C.F.R. § 10.606(b)(2) (2008).

7

Id. at § 10.608(b).

3

merely submitted the appeal request form that accompanied the Office’s June 1, 2006 decision.
He placed an “x” on the appropriate line for requesting reconsideration, but he did not otherwise
elaborate on the grounds upon which he was seeking reconsideration. Therefore, appellant is not
entitled to a review of the merits of his claim based on the first and second above noted
requirements under section 10.606(b)(2).8
Appellant also failed to satisfy the third requirement under section 10.606(b)(2). He did
not submit any relevant and pertinent new evidence with his May 27, 2007 request for
reconsideration. At oral argument, appellant questioned why the Office had not considered
several medical reports authored by his psychologist, Dr. Gidney. In both the August 17, 2000
and June 1, 2006 merit decisions, it found that appellant had not established a compensable
employment factor as the cause of his claimed emotional condition. Given the disposition of the
claim, it was not obligated to address the medical evidence of record.9 The issue on
reconsideration was not whether the medical evidence demonstrated an employment-related
psychiatric disorder, but whether appellant established a compensable employment factor. This
is a factual and legal analysis of alleged employment incidents and not a medical issue.
Accordingly, the Office properly found that the newly submitted medical reports from
Dr. Gidney were not relevant to the issue on reconsideration.
Dr. Wilson’s May 13, 1999 report regarding Jim Wisch’s physical and psychiatric
condition is similarly irrelevant. He merely reported the findings from an April 1999 fitness-forduty examination. In Dr. Wilson’s March 16, 2006 request for reconsideration appellant
indicated that the employing establishment had granted Mr. Wisch a reasonable accommodation
for his nonwork-related mental condition. To the extent appellant is arguing he was the victim of
disparate treatment, Dr. Wilson’s May 13, 1999 letter does not support that position. The
document does not address what, if any, accommodation Mr. Wisch received. On its face, this
document is simply some other individual’s personal medical information.
The November 10, 1997 grievance settlement is also irrelevant to the issue on
reconsideration. This particular grievance pertained to time and attendance issues that arose
during the period July 5 through September 26, 1997. These incidents occurred outside the
timeframe during which appellant’s claimed emotional condition allegedly arose. In his May 3,
2000 statement, he indicated that the employment incidents that contributed to his condition
occurred between December 1998 and October 1999. The earliest reported employment incident
was the December 8, 1998 tow motor mishap. As such, the November 10, 1997 grievance
settlement is not relevant to the current claim.

8

Id. at § 10.606(b)(2)(i) and (ii).

9

To establish that he sustained an emotional condition causally related to factors of his federal employment,
appellant must submit: (1) factual evidence identifying and supporting employment factors or incidents alleged to have
caused or contributed to his condition; (2) rationalized medical evidence establishing that he has an emotional condition
or psychiatric disorder; and (3) rationalized medical opinion evidence establishing that his emotional condition is
causally related to the identified compensable employment factors. See Kathleen D. Walker, 42 ECAB 603 (1991).
Unless a claimant establishes a compensable factor of employment, it is unnecessary to address the medical
evidence of record. Garry M. Carlo, 47 ECAB 299, 305 (1996).

4

Appellant also submitted a job analysis for the position of custodial laborer as well as
general information regarding reasonable accommodation requests. It is not readily apparent
from these documents how he is aided in establishing a compensable employment factor. The
Office found that this information is irrelevant and the Board agrees. The remaining documents
appellant submitted on reconsideration were already part of the record. This includes
documentation regarding numerous grievances and the denial of his request for a reasonable
accommodation. Submitting additional evidence that repeats or duplicates information already
in the record does not constitute a basis for reopening a claim.10 The evidence that accompanied
appellant’s May 27, 2007 request for reconsideration was either duplicative or irrelevant.
Consequently, appellant is not entitled to a review of the merits of his claim based on the third
requirement under section 10.606(b)(2).11
CONCLUSION
The Office properly denied appellant’s May 27, 2007 request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the December 31, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

10

James W. Scott, 55 ECAB 606, 608 n.4 (2004).

11

20 C.F.R. § 10.606(b)(2)(iii).

5

